                       Case 6:20-mj-06129-GEB Document 1 Filed 10/08/20 Page 1 of 6
       AO 106 (Rev. 04110) Application for a Search Warrant



                                              UNITED STATES DISTRICT COURT
                                                                            for the

                                                                    District of Kansas
In the Matter of the Search of:
                                                                                        }
                                                                                                 Case No. 20-M-_6129
(Briefly describe the property to be searched or identify the
person by name and address)                                                             }                       _ _ _-GEB
Two United States Postal Service Priority Mail Parcels, bearing USPS                    }
tracking numbers; 9505 5130 0531 0279 4280 34 ("Subject Parcel l ") and                 }
9505 5130 0531 0279 4280 41 ("Subject Parcel 2"), both as further                       }
described on Attachment A, and currently located at US Postal Inspector
Wichita Domicile, located at 7117 West Harry Street, Wichita, Kansas
67276

                                                      APPLICATION FOR A SEARCH WARRANT
   .              I, a fe~eral law enforcement officer or an attorney for the government, request a search warrant ~nd state under
       to be searchedperJury
       penalty    of  and give itsthat  I have reason to believe that on the following person or property (identify the person or dei; ribe the property
                                    location):

Two United States Postal Service Priority Mail Parcels, bearing USPS tracking numbers; 9505 5130 0531 0~79 4280 34
("Subject Parcel I") and 9505 5130 0531 0279 4280 41 ("Subject Parcel 2"), both as further described on Attachment A,
and currently located at US Postal Inspector Wichita Domicile, located at 7117 West Harry Street, Wichita, Kansas 67276,

    located in the DISTRICT OF KANSAS, there is now concealed (identify the person or describe the property to be seized):
 Items to be seized from the Subject Parcel include controlled substances; specifically steroids, marijuana, cocaine, methamphetamine and heroin; any
 drug paraphernalia related to the possession or distribution of a controlled substance including narcotic packaging and US Currency or money orders.
                 The basis for the search under Fed. R. Crim. P. 4 I (c) is (check one or more):                                    II
                         evidence of a crime;                                                                                       1

                            contraband, fruits of crime, or other items illegally possessed;
                            property designed for use, intended for use, or used in committing a crime;
                            a person to be arrested or a person who is unlawfully restrained.
                 The search is related to a violation of:
                      Code Section
                                                                                            Offense Description
                 21   use 841(a){I)                       Possess with the intent to distribute controlled substances
                 21   use 846                             Conspiracy to distribute controlled substances
                 21   use 843(b)                          Unlawful use of a communication device to facilitate a drug trafficking crime
                 The application is based on these facts :
                                                                                           See Attached Affidavit
                    Continued on the attached sheet.
                       Delayed notice of___days (give exact ending date if more than 30 days:. _ _ __ __, is requested
                       under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.



                                                                                 :fl            ~               w.,,,;wmw"
                                                                                   Joshua Highfill, Postal Inspector, U.S. Postal Inspection Service
                                                                                                          Printed name and title
   Sworn to before me and signed in my presence.

                 10/8/2020
   Date:
                                                                                                             Judge's signature
   City and state: Wichita, Kansas                                              HONORABLE GWYNNE E. BIRZER, U.S. MAGISTRATE JUDGE
                                                                                                           Printed name and title
            Case 6:20-mj-06129-GEB Document 1 Filed 10/08/20 Page 2 of 6




                                           AFFIDAVIT


       I, Joshua Highfill, being first duly sworn on oath, state as follows:

                      AGENT INTRODUCTION AND BACKGROUND

       1.      I am a United States Postal Inspector with the United States Postal Inspection

Service, and have been so employed since August 2015. I am currently assigned to the Wichita

Domicile of the Postal Inspection Service and have experience enforcing federal mail and drug

laws. This affidavit is based on my own personal knowledge and information given to me by

other Postal Inspectors and other law enforcement personnel.

       2.      I received basic training from the United States Postal Inspection Service

regarding individuals using the United States Mail to transport controlled substances and

proceeds from the sale of controlled substances as well as the use of postal money orders to

launder the proceeds of controlled substances.        Prior to my employment with the Postal

Inspection Service, I was employed as a Special Agent with the United States Secret Service for

four years. Prior to the Secret Service, I was employed for five years as a sworn Police Officer

with the Olathe Police Department. Both as a Postal Inspector and Police Officer, I was trained

in narcotic investigation techniques, chemical field testing, and in the identification and detection

of controlled substances.

       3.      The U. S. Postal Inspection Service has implemented a parcel profile program

targeting parcels mailed to and from areas of the United States which have been identified by law

enforcement as being source areas for the distribution of controlled substances. The Wichita

Domicile Profile program consists of reviewing postal service records and a physical profile of

Express and Priority Mail parcels and envelopes which have originated from and/or have been

received for delivery in the District of Kansas.



                                            1
            Case 6:20-mj-06129-GEB Document 1 Filed 10/08/20 Page 3 of 6




                  ITEM TO BE SEARCHED AND ITEMS TO BE SEIZED

       4.      This affidavit is made in support of an application for a search warrant for United

States Postal Service (“USPS”) Priority Mail. The parcels, bearing USPS tracking numbers;

9505 5130 0531 0279 4280 34 (“Subject Parcel 1”) and 9505 5130 0531 0279 4280 41 (“Subject

Parcel 2”), both addressed to “Rolling Hills Barber Shop: Rudy Villarreal: 8726 W. Maple:

Wichita, KS 67209” both with a return address of “El Paso Eye Surgeons: 1201 N. Mesa: El

Paso, TX 79902” were mailed on October, 5, 2020. Subject Parcel 1 weighs approximately 3

pounds 11.9 ounces and Subject Parcel 2 weighs approximately 2 pounds 3.5 ounces.

       5.      Items to be seized from the Subject Parcel 1 and 2 include controlled substances;

specifically steroids, marijuana, cocaine, methamphetamine and heroin; any drug paraphernalia

related to the possession or distribution of a controlled substance including narcotic packaging

and US Currency or money orders.

       6.      The Subject Parcels 1 and 2 are currently located, specifically at the US Postal

Inspector Wichita Domicile, located at 7117 West Harry Street, Wichita, Kansas 67276, which is

in the District of Kansas.

                             OFFENSES UNDER INVESTIGATION

       7.      Based on my experience and on the facts set forth in this affidavit, I believe the

subject parcels contain evidence of violations of Title 21, United States Code, Section 841(a)(1)

(possession with intent to distribute a controlled substance) and/or Section 843(b) (unlawful use

of a communications facility to facilitate the distribution of a controlled substance); and Title 21,

United States Code, Section 846, (Conspiracy, including, but not limited to, controlled

substances).




                                            2
            Case 6:20-mj-06129-GEB Document 1 Filed 10/08/20 Page 4 of 6




                                       PROBABLE CAUSE

      8.       On October 7, 2020, US Postal Service mailing data was reviewed and two

suspect parcels were identified for further investigation. The destination address of 8726 West

Maple Street was determined to be receiving both Subject Parcels 1 and 2.

               a.      Subject Parcels 1 and 2 were Priority Mail, which is an expedited shipping

                        service.

               b.      Subject Parcels 1 and 2 originated from El Paso, TX, which is known by

                        law enforcement as a source area for illegal narcotics.

               c.      Subject Parcels 1 and 2 did not need a signature for delivery.

               d.      The postage on both Subject Parcels 1 and 2 was paid in cash.

       9.      On October 7, 2020, at approximately 10:55 am, Officer Dykstra #2196 with the

Wichita Police Department K9 unit deployed narcotics-certified PSD Major on a control-sniff in

the postal management lobby of the United Postal Service Distribution Center. PSD Major did

not alert or indicate to the presence of the odor of narcotics in the management lobby prior to the

arrival of Subject Parcels 1 and 2.

       10.     Subject Parcels 1 and 2 were separated and placed on the floor in the postal

management lobby of the United Postal Service Distribution Center, where other similar empty

boxes and envelopes were located. I observed Officer Dykstra deploy PSD Major in the lobby

and PSD Major came to a seated position and stared at both Subject Parcels 1 and 2 at separate

times alerting to the presence of the odor of an illegal narcotic.

       11.     Officer Dykstra is currently employed as a canine handler for the Wichita Police

Department. Officer Dykstra was first assigned Police Service Dog Major in August of 2017 and

completed basic training with him in November of 2017. Officer Dykstra and Police Service




                                             3
I      Case 6:20-mj-06129-GEB Document 1 Filed 10/08/20 Page 5 of 6




     Dog Major completed 200 hours in the detection of marijuana, methamphetamine, cocaine, and

     heroin during the basic training class. Police Service Dog Major was certified in drug detection

     on September 23, 2020. Police Service Dog Major has continued to attend maintenance training

     almost every week since basic training. This training averages 12 hours per month.              Police

     Service Dog Major is trained to give a passive indication, meaning that when he locates one of

     the odors he is trained to detect, he sits or goes into a down position at the source of the odor.

                                               CONCLUSION

             12.    Based on these facts, I believe there is probable cause to believe that the subject

     parcels contains evidence of violations of Title 21, United States Code, Section 841 (a)(l ),

     (possession with intent to distribute a controlled substance); Title 21, United States Code,

     Section 843(b), (unlawful use of a communications facility to facilitate the distribution of a

    controlled substance); and Title 2 I, United States Code, Section 846, (Conspiracy, including, but

    not limited to, controlled substances).

            FURTHER YOUR AFFIANT SA YETH NOT.




                                                     ~ s Postal Inspector
                                                    United States Postal Inspection Service


                                              8th
    Sworn to and subscribed before me on this _ _ day of October 2020.




                                                    HONORABLE GWYNNE E. BIRZER
                                                    United States Magistrate Judge




                                                4
         Case 6:20-mj-06129-GEB Document 1 Filed 10/08/20 Page 6 of 6




                                     ATTACHMENT A
                                  Property to be Searched


       Two United States Postal Service Priority Mail Parcels, bearing USPS tracking numbers;

9505 5130 0531 0279 4280 34 (“Subject Parcel 1”) and 9505 5130 0531 0279 4280 41 (“Subject

Parcel 2”), both addressed to “Rolling Hills Barber Shop: Rudy Villarreal: 8726 W. Maple:

Wichita, KS 67209” both with a return address of “El Paso Eye Surgeons: 1201 N. Mesa: El Paso,

TX 79902” were mailed on October, 5, 2020. Subject Parcel 1 weighs approximately 3 pounds

11.9 ounces and Subject Parcel 2 weighs approximately 2 pounds 3.5 ounces.
